Citation Nr: 0408261	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  02-07 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
disabling for degenerative disc disease, lumbar spine status 
post excision of L5-S1 disc and fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Darryl M. Springer. Law Clerk
INTRODUCTION

The veteran served on active duty from October 1968 to March 
1970 and from November 1990 to April 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Columbia, South Carolina Regional 
Office (RO).

Review of the record reveals that service connection on the 
basis of in-service aggravation was granted by the Board by 
decision of October 2001.  Thereafter, the RO determined that 
the current back pathology was 40 percent disabling, and that 
the pre-service pathology was 20 percent disabling.  Based on 
this analysis, a 20 percent rating was assigned.  The 
appellant has disagreed with that assigned rating.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Historically, the veteran contends that he aggravated a pre-
existing lumbar spine disability during his second period of 
active service.  According to his statements and testimony of 
record, he underwent lumbar disc surgery in 1989 prior to his 
recall to active duty in November 1990.  He recalled that his 
military physical examination resulted in opinion that he was 
unfit for retention in the Army National Guard due to his 
back disability.  Nonetheless, he was recalled to active duty 
as a fire support sergeant.  He had restrictions placed on 
his physical training but his work duties, which involved 
lifting, climbing and jumping, were unrestricted.  He had two 
exacerbations of back pain, which lasted several days in 
duration, and sought treatment on one of these occasions.  He 
was released in April 1991 for non-medical reasons.

A magnetic resonance imaging (MRI) scan taken in December 
1989 indicated a diagnosis of degenerative disc disease at 
L5-S1 with very minimal bulging annulus.  A February 1990 MRI 
showed post-operative changes at L5-S1 on the right with 
minimally bulging annulus, but a recurrent disc was not 
suggested.

A May 1990 Army National Guard periodic examination revealed 
the veteran's report of "recurrent back pain" with a 
clinical notation of slight decreased sensation of the right 
lower lateral leg.  At that time, he was determined 
unqualified for retention and advised to limit his activities 
and continue treatment with his orthopedist until his 
release.

In December 1990 the veteran underwent an orthopedic 
consultation due to complaint of increased back pain and 
decreased flexion on use.  He was given a diagnosis of status 
post diskectomy at L5.  His March 1991 separation examination 
revealed his continued complaint of "recurrent back pain" 
and a certification that his medical condition had not 
changed since his last physical examination.

An October 1991 lumbar myelogram study and post-myelographic 
computerized tomography (CT) scan revealed a recurrent right 
disc extrusion at L5-S1.  The veteran subsequently underwent 
right L5-S1 microsurgical hemilaminectomy and disc excision.  
Following surgery, the veteran's right-sided leg pain was 
relieved but he continued to have severe mechanical low back 
pain associated with degenerative disc disease at L4-5 and 
L5-S1.

In April 1993, the veteran underwent an internal 
stabilization from L4 to S1 with Luque rectangle and 
sublaminar wires and posterolateral fusion.  His mechanical 
back pain continued due to pseudoarthrosis at L4-5 and L5-S1.  
In April 1994, he underwent removal of Luque rectangle and 
sublaminar wires at L4, L5 and S1, placement of pedicle 
fixation at L4, L5 and S1, and re-do of the posterolateral 
fusion of L4, L5 and S1.  He reported a decrease in pain 
following his last surgery.

On VA examination of March 1998, the veteran underwent VA 
spine examination.  He reported a gradual increase in back 
pain, without history of trauma, between 1987 and 1988.  The 
examiner reported that the veteran appeared to have had early 
degenerative disc disease and degenerative joint disease 
while in the service, which progressively got worse while he 
was in the service culminating in the need for a fusion as 
well as removal of discs.  He further commented that the 
veteran had a total of four operations until 1997 and 
continued to have significant back pain with significant 
decreased range of motion with moderate to severe disability.

On VA examination of September 1999, the veteran complained 
of low back pain with the onset being in 1989 after an 
accident while he was not in service.  He saw a physician who 
diagnosed a herniated disc and he underwent a lumbosacral 
laminectomy.  He reported that he had a second accident in 
service but he obtained no diagnosis.  He reported a second 
operation in 1991 to fuse the lumbosacral spine with hardware 
and a third operation in 1994 to remove the hardware.  The 
veteran had a fourth operation in 1997 to remove and replace 
some hardware.  The assessment was low back pain with the 
only focal findings being decreased active range of motion of 
the lumbosacral spine in all planes.  

After reviewing the current claim, the Board concludes in 
view of the evidentiary development and legal changes, 
additional development is needed.  During the course of this 
appeal, the rating criteria for intervertebral disc syndrome 
changed.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  The 
change was effective September 23, 2002.  Subsequently, the 
portion of the Schedule for Rating Disabilities-
Musculoskeletal System (38 C.F.R. § 4.71a) that involves 
disabilities of the spine was changed.  See 68 Fed. Reg. 
51454-51458 (August 27, 2003).  This change was effective 
September 26, 2003 and provides new criteria for rating 
disorders of the spine.  The sections for consideration have 
been renumbered from diagnostic codes 5235-5243.  These 
criteria should be considered by the RO prior to any Board 
decision.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Therefore, in light of the changes to the rating 
criteria for rating the spine, a new examination to fully 
evaluate the service-connected degenerative disc disease, 
lumbar spine status post excision of L5-S1 disc and fusion 
under the old and new regulations should be provided.


Accordingly, this matter is REMANDED to the RO for the 
following:

1.	The RO should contact the veteran and 
ascertain if there has been any recent 
treatment of his back disorder.  If 
so, with his assistance as indicated, 
records of the treatment should be 
sought.  If there has been no 
treatment, that should be noted in the 
file.  If there is an unsuccessful 
attempt to get records, that should be 
noted in the file.  If records are 
obtained, they should be associated 
with the file.

2.	Thereafter, and whether or not records 
are obtained, the veteran should be 
scheduled for appropriate VA 
examination(s) to determine the 
current severity of his service-
connected degenerative disc disease, 
lumbar spine status post excision of 
L5-S1 disc and fusion.  Pertinent 
orthopedic and neurologic findings 
should be recorded.  The claims file 
should be made available and reviewed 
by the examiner(s) in connection with 
the examination(s).  All indicated 
special tests and studies should be 
accomplished and included with the 
examination report(s).  The examiner 
should comment on the functional 
limitations caused by pain and any 
other associated symptoms, to include 
the frequency and severity of flare-
ups of these symptoms and the effect 
of pain on range of motion.

3.	After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he and his representative 
should be furnished an appropriate 
supplemental statement of the case 
(SSOC) (to include the consideration 
of the old and new rating criteria for 
diseases and injuries of the spine).

This should additionally include 
consideration and a discussion of 38 
C.F.R. § 3.655 if the veteran fails to 
appear for a scheduled examination.  
In such case, the RO should include a 
copy of the notification letter in the 
claims file as to the date the 
examination was scheduled and the 
address to which notification was 
sent.  If the letter is not available, 
personnel at the medical center should 
certify to what address the letter was 
sent, and should certify that it was 
not returned as undeliverable.

The SSOC should also include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The veteran and his 
representative should then be afforded 
an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




